Motion referred to the court that rendered the original decision. Present — Nolan, P. J., Adel, Sneed and Wenzel, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals denied as unnecessary; but such denial is without prejudice to a renewal of the motion pursuant to paragraph (b) of subdivision 5 of section 592 of the Civil Practice Act in the event that the Court of Appeals takes a contrary view. In our opinion the order of modification made by this court constitutes a final order and an appeal therefrom to the Court of Appeals lies as a matter of right. The stay contained in the order to show cause herein is continued until the expiration of ten days from the date of the entry of the order hereon. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ. [See ante, p. 293.]